Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2018

The Court of Appeals hereby passes the following order:

A18A0599. McGIL v. THE STATE.

      Johntavious McGil was convicted of aggravated assault and other crimes. He
filed a motion for new trial, arguing the general grounds as well as other asserted
claims of error. The trial court denied the motion, and McGil appealed. We vacated
the trial court’s order and remanded for the court to exercise his discretion and weigh
the evidence under the general grounds. McGil v. State, 339 Ga. App. 130 (793 SE2d
442) (2016). On December 14, 2016, the trial court entered a second order denying
McGil’s motion for new trial.
      On January 9, 2017, McGil signed a pro se notice of appeal of that order. He
had the notice of appeal notarized the same day. The notice of appeal was filed in
superior court on January 26, 2017.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). McGil’s notice of appeal is untimely, as it
was filed 43 days after entry of the trial court’s order. The fact that McGil signed the
notice of appeal within 30 days of the entry of the trial court’s order does not save his
appeal. “[T]he ‘mailbox rule’ [under which a pro se prisoner’s document should be
deemed filed on the date he delivered it to the prison authorities for forwarding to the
clerk of court] does not apply outside the attempted appeal of a final order by a pro
se inmate in a habeas corpus case.” Waller v. State, 299 Ga. 619, 621 (791 SE2d 67)
(2016) (citation omitted).
      For these reasons, this appeal is DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.